ScHUMAN, C. J. The claimant filed its claim for the installation of 44 government markers placed in Elmwood Cemetery at the graves of the parties mentioned in the complaint. The Military and Naval Department in its report filed June 10,1950 in this Court showed that two markers had been paid, and ten would be allowable from its current biennium, since installation dates were since July 1, 1949. A stipulation was filed that claimant is entitled to the sum of $320.00 for 32 markers listed in said stipulation. Where the markers have been received as ordered in accordance with due authority, and used, and the bill was not paid because of the lapse of the appropriation out of which it could have been paid, an award for the amount may be made. An award is, therefore, entered in favor of the claimant in the amount of $320.00.